Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on February 22, 2022 is acknowledged.
                                               Status of the Application 
2.  Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39 and 43-70 are pending under examination. Claims 2-4, 8, 11-12, 14-19, 21-22, 25, 27-28, 32, 37 and 41-42 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4.  With reference to the rejection of claims under obviousness type of double patenting, the Applicant’s arguments were fully considered and found unpersuasive because the claims in the patent are drawn to automated method for analyzing plurality of samples. With reference to the arguments drawn to ‘assigning step’, the arguments were found unpersuasive because the claims in the patent disclose loading the amplification reaction components to perform amplification assay, which is within the scope of the assigning step as recited in the instant claims. For all the above the instant claims are within the scope of the claims in the patent ‘297 and the rejection has been maintained.
5. With reference to objection to the specification, the arguments were found unpersuasive. With reference to the trademarks the objection has been maintained 
6. With rejection of claims under 35 USC 102(a)(1), the Applicant’s arguments were found persuasive in part. With reference to the arguments drawn to assay parameters consisting of system-defined parameters preinstalled, the arguments were found unpersuasive, the disclosure of Buse et al. clearly teach automated method and preinstalled software that consists of system-defined parameters stored in the analyzer and diagnostic system to perform said method is integral, self-contained in the system (para 0308-0309, para 0139), further the claims are drawn to automated method and automation necessarily involves said system-defined parameters. The amendment of claim 1 step e) reciting alternate language ‘either’ did not change the scope of the system-defined parameters stored in the analyzer. Further, with reference to the arguments drawn to the specific portions of the instant specification, the arguments were unpersuasive because the claims are interpreted in the light of specification and as noted in MPEP 2145, the specification cannot be read into the claims and the broader scope of the parameters as recited do not exclude the teachings of Buse et al.  For all the above, the rejection has been maintained.  For all the above the rejection has been maintained.
                                   Objection to the Specification-Maintained
3.   The disclosure is objected to because of the following informalities: 
The use of the term (fluorophores ((for eg. FAM, TET, HEX, CAL FLUOR, CY, QUASAR)) (see for eg., para 0118) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e.,
trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The fluorophores (for eg. FAM, TET, HEX, CAL FLUOR, CY, QUASAR, TAMARA are not followed by generic names. Appropriate correction is required.
                                  Nonstatutory Double Patenting-Maintained
4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
            Claims 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39 and 43-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,711,297 (hereafter the ‘297). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, 
over the claims 1-30 of the patent ‘297. Specifically, the method steps of performing a plurality of nucleic acid amplification assays in an automated analyzer of the instant claims are within the scope of the claims 1-30 of the patent ‘297. The only variation is that the claims in the patent discloses automated method for analyzing plurality of samples comprising plurality of amplification assays which is obvious variation over the instant claims. Thus, the claims in the patent ‘297 encompass the instant claims and
are coextensive in scope.
Claim Rejections - 35 USC § 102-Maintained
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5-7, 9-10, 13, 20, 23-24, 26, 29-31, 33-36, 38-39 and 43-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buse et al. (US 2016/0060680).
      Buse et al. teach a method of claim 1, performing a plurality of nucleic acid amplification assays in an automated analyzer, the method comprising the steps of: 
(a) loading the analyzer with a plurality of sample-containing receptacles (see para 0016-0020, claim 29); (b) assigning a first nucleic acid amplification assay to be performed on a first  sample contained in one of the plurality of sample-containing receptacles, the first nucleic acid amplification assay to be performed in accordance with a first set of assay parameters, and the first set of assay parameters consisting of system-defined parameters pre installed on the analyzer and not changeable by a user such that no user-defined parameters are used to perform the first nucleic acid amplification assay (see entire document, for eg., para 0016-0020, 0124-0127, 0137-0155, claim 29); 
(c) assigning a second nucleic acid amplification assay to be performed on a second sample contained in one of the plurality of sample-containing receptacles, the second nucleic acid amplification assay to be performed in accordance with a second set of assay parameters, and the second set of assay parameters including one or more user-defined parameters input to the analyzer by a user (see entire document, for eg.,para 0016-0020, 0128-0129, 0156-0164, claim 29); 
(d) producing purified forms of the first and second samples by exposing each of the first and second samples to reagents and conditions adapted to isolate and purify a first 
(e) forming a first amplification reaction mixture with the purified form of the first sample and a second amplification reaction mixture with the purified form of the second sample, wherein the first amplification reaction mixture contains a first set of amplification oligomers for amplifying a first region of the first analyte or a nucleic acid bound to the first analyte in a first nucleic acid amplification reaction of the first nucleic acid amplification assay, and wherein the second amplification reaction mixture contains a second set of amplification oligomers for amplifying a second region of the second analyte or a nucleic acid bound to the second analyte in a second nucleic acid amplification reaction of the second nucleic acid amplification assay (see entire document, for eg., para 0127-0129, claim 29); 
     (f) exposing the first and second amplification reaction mixtures to thermal conditions for amplifying the first and second regions, respectively (see entire document, for eg., para 0127-0129, claim 29); and (g) determining the presence or absence of the first and second analytes in the first and second amplification reaction mixtures, respectively (see entire document, for eg., para 0127-0129, claim 29).      
    With reference to claims 5-6, 9, 48-49, Buse et al. teach that the assigning steps comprise identifying the assays to be performed using a touch screen or a keyboard and wherein one or more of the user-defined parameters are communicated to a controller of the analyzer using a touch screen or a keyboard; and wherein the user-defined parameters are used to process raw data generated by the analyzer during step (g)(see entire document, for eg., para 0308-0309).

With reference to claim 10, Buse et al. teach that the first and second nucleic acid amplification assays each comprise a PCR reaction, and wherein the system-defined parameters and the user-defined parameters each include a thermal profile, and wherein the thermal profiles of the first and second nucleic acid amplification reactions are the same or differ by at least one of number of cycles, time to completion, a denaturation temperature, an annealing temperature, and an extension temperature (see entire document, for eg., para 0127-0129, claim 29). 
With reference to claim 13, 53, Buse et al. teach that the step (d) comprises immobilizing the first and second analytes on solid supports (entire document, for eg.para 0016-0020, para 0124-0126, claim 29).
   With reference to claim 20, 23, 30-31, 33, 54-55, 60, Buse et al. teach that the method further comprising the steps of: prior to forming the first amplification reaction mixture, the step of dissolving a first amplification reagent containing a polymerase and the first set of amplification oligomers, wherein the first amplification reagent is dissolved with a first solvent, and wherein the first solvent does not contain an amplification oligomer or a polymerase; and prior to forming the second amplification reaction mixture, the step of dissolving a second amplification reagent containing a polymerase, wherein the second 
    With reference to claims 24, 56, Buse et al. teach that the first amplification reagent and the second amplification reagent each contain a detection probe (see entire document, for eg. para 0121).
    With reference to claims 26, Buse et al. teach that the second solvent is contained in a first vial supported by a first holder, wherein the first holder supports one or more additional vials, and wherein each of the one or more additional vials contains a solvent that contains a set of amplification oligomers not contained in the second solvent ((see entire document, for eg. para 0166-0169). 
    With reference to claims 29, 61, Buse et al. teach that the first solvent is a universal reagent (bulk reagent) for dissolving amplification reagents containing different sets of amplification oligomers (see entire document, for eg. para 0121, 0166-0169). 
   With reference to claims 34, 62, Buse et al. teach that an oil is dispensed into each of the first and second reaction receptacles prior to step (f)(see entire document, for eg., para 0127, 0142). 

    With reference to claims 36, 64, Buse et al. teach that the method further comprising the step of centrifuging the closed first and second reaction receptacles prior to step (f), wherein the centrifuging step is performed in a centrifuge having at least one access port for receiving the first and second reaction Receptacles (see entire document, for eg., para 0201-0202). 
     With reference to claims 38, 65, Buse et al. teach that the method further comprising the step of contacting the purified forms of the first and second samples with an elution buffer prior to step (e), such that the purified forms of the first and second samples are contained in first and second eluates, respectively, when forming the first and second amplification reaction mixtures) (see entire document, for eg., para 0124-0126, para 0229-0231). 
    With reference to claims 39, 43, 54-55,66-68, Buse et al. teach that the method further comprising the steps of: transferring an aliquot of at least one of the first and second eluates to a storage receptacle prior to step (e);closing the storage receptacle with a cap, the cap engaging the corresponding storage receptacle in a frictional or interference fit; retaining the storage receptacle within the analyzer at least until the completion of step (g); assigning a third nucleic acid amplification assay to be performed on the aliquot in the storage sample, the third nucleic acid amplification assay to be performed in accordance with a third set of assay parameters, the third set 
    With reference to claims 44, Buse et al. teach that the step (f) is initiated at different times for the first and second amplification reaction mixtures (see entire document, for eg., claim 29-35, para 0127-0129).      
      With reference to claim 45-46, 69-70, Buse et al. teach that the first nucleic acid amplification assay is an IVD assay, and wherein the second nucleic acid amplification assay is an LDT; wherein the LDT is performed with an ASR comprising the second set of amplification oligomers (see entire document, for eg., para 0118-0129). 
   With reference to claims 47, Buse et al. teach that the first and second amplification reaction mixtures are simultaneously exposed to thermal conditions in step (f) (see entire document, for eg., para 0127-0129). For all the above the claims are anticipated. 
                                                        Conclusion
               No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637